DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/057076 (Intel Corporation).

Intel Corporation discloses a user equipment (UE)(figure 3, #300), comprising memory (#308) that stores information regarding a capability of the UE (#300) to support simultaneous communication with different cells (figures 9-12, paragraphs 105 and 106) and processing circuitry (#306), coupled with the memory (#308), configured to execute instructions (paragraphs 48 and 52) stored in the memory (#308), the instructions, when executed by the processing circuitry (#306), cause the processing circuitry (#306) to retrieve the information from the memory (#308). Generate, based on the information, a message (Abstract, paragraphs 101, 109, 119  RRC/PDCP, RRCConnectionReconfigurationComplete) that includes an indication of whether the UE (#300) supports the simultaneous communication with different cells (paragraphs 105 and 106)  and encode the message for transmission to an access node (AN) (paragraph 103).

    PNG
    media_image1.png
    428
    777
    media_image1.png
    Greyscale

Regarding claims 2-7, “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).  In this case, the information, which is data, does not functionally change the User Equipment.

    PNG
    media_image2.png
    470
    803
    media_image2.png
    Greyscale


Regarding claim 8, Intel Corporation shows one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (claim 22), cause an access node (AN) (#NR Cell 1-3) to receive a first message from a user equipment (UE) that includes an indication of whether the UE (#300) supports simultaneous communication (paragraphs 105 and 106) with different cells (Abstract, paragraph 101, RRC/PDCP).  Generate, based on the indication of whether the UE (#300) supports the simultaneous communication with different cells (paragraphs 105 and 106), a second message (figure 11, #6) that includes configuration information for a handover (paragraphs 112-116) to be performed by the UE (#300); and encode the second message for transmission (#6, paragraphs 101, 112-116) to the UE (#300).

    PNG
    media_image2.png
    470
    803
    media_image2.png
    Greyscale

Regarding claims 9-14, “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).  In this case, the indication, which is data, does not functionally change the one or more non-transitory computer-readable media storing instructions and those instructions executed by one or more processors, and the indications do not cause the one or more processors to do anything.

    PNG
    media_image2.png
    470
    803
    media_image2.png
    Greyscale

Claims 15-20 is the product version of the apparatus claims 1-7 and is rejected for the same reason stated above. Regarding claims 16-20 , “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (footnote omitted). As a general proposition, the Examiner need not give patentable weight to non-functional descriptive material absent a new and nonobvious functional relationship between the descriptive material and the substrate. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010); and Manual of Patent Examining Procedure (MPEP) § 2111.05 (9th ed. Rev. 08.2017, Jan. 2018). In Ex parte Nehls, 88 USPQ2d 1883, 1888 (BPAI 2008) (precedential), the Board held that the nature of the information being manipulated by the computer should not be given patentable weight absent evidence that the information is functionally related to the process “by changing the efficiency or accuracy or any other characteristic” of the steps. See also Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (non-precedential) (holding “wellness-related” data stored in a database and communicated over a network was non-functional descriptive material as claimed because the data “does not functionally change” the system).  In this case, the indication, which is data, does not functionally change the one or more non-transitory computer-readable media storing instructions and those instructions executed by one or more processors, and the indications do not cause the one or more processors to do anything.

    PNG
    media_image3.png
    490
    815
    media_image3.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

    PNG
    media_image3.png
    490
    815
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.
Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  Thus, “a reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.”  This was an anticipation, without resort to obviousness, because the reference sufficiently disclosed making the combination, though not expressed a single embodiment or example, Blue Calypso, LLC v. Groupon, Inc. (Fed. Cir. Mar. 1, 2016).  During examination before the Patent and Trademark Office, claims must be given their broadest reasonable interpretation and limitations from the specification may not be imputed to the claims (Ex parte Akamatsu, 22 USPQ2d, 1918; In re Zletz, 13 USPQ2d 1320, In re Priest, 199 USPQ 11). During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In response to Applicant's argument, the law of anticipation requires that a distinction be made between the invention described or taught and the invention claimed.  It does not require that the reference "teach" what the subject patent teaches.  Assuming that a reference is properly "prior art," it is only necessary that the claims under consideration "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it.  It was held in In re Donohue, 226 USPQ 619, that, "It is well settled that prior art under 35 USC §102(b) must sufficiently describe the claimed invention to have placed the public in possession of it...Such possession is effected if one of ordinary skill in the art could have combine the description of the invention with his own knowledge to make the claimed invention."  Clear inference to the artisan must be considered, In re Preda, 159 USPQ 342.  A prior art reference must be considered together with the knowledge of one of ordinary skill in the pertinent art, In re Samour, 197 USPQ 1. During patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” Claim term is not limited to single embodiment disclosed in specification, since number of embodiments disclosed does not determine meaning of the claim term, and applicant cannot overcome "heavy presumption" that term takes on its ordinary meaning simply by pointing to preferred embodiment (Teleflex Inc. v. Ficosa North America Corp., CA FC, 6/21/02, 63 USPQ2d 1374).  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA1969). “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).
The plain meaning of “indication” is a sign or piece of information that indicates something, in this case the UE supports the simultaneous communication with different cells.
It is inherent in Intel Corporation since their systems are 4G and 5G systems and the UE can connect different cells simultaneously, these systems inherently have many handshaking messages according to their system’s specifications in order to communicate to each cell’s base station.  Any of the messages from the UE can be considered  a sign or piece of information that indicates UE supports the simultaneous communication with different cells.

Clearly the UE can send RRC/PDCP to both cells.  RRC stands for Radio Resource Control. The RRC as a common language that should be understood by both Network and UE. As one skill in art know, the UE and Network is communicating via radio channel. Every parties participating in the communication should exchange a lot of information to make the real data exchange possible. As one skill in the art knows, the final goal of communication is to exchange the data (user data) between communicating parties, but to make this happen there are a lot of things (especially a lot of lower layer issues) that need to be configured in common. In case of low end communication system, that common configuration is done before the product is released into market and once they are released, that configuration would not change. However, in many high end communication system (e.g., cellular communication) this configuration should change dynamically for optimal configuration at the time of communication. Both parties in the communication must and inherently reach agreement on that common configuration. To do this, we need a special control mechanism to exchange information on those configurations between communicating parties. The resulting implementation of this control mechanism is called RRC (Radio Resource Control).  5G NR PDCP is a Layer 2 protocol and overall functionality is almost same as it was in 4G LTE PDCP. PDCP layer resides between RRC on the upper side and RLC on the lower side of the control plane and between SDAP and RLC in user plane.  The PDCP layer provides following services to upper layer i.e.RRC or SDAP, transfer of user plane data, transfer of control plane data, header compression, and ciphering and integrity protection.  The PDCP layer expect following services from lower layer i.e. RLC, acknowledged data transfer service, including indication of successful delivery of PDCP PDUs and unacknowledged data transfer service.
An  acknowledged data transfer service or even indication of successful delivery of PDCP PDUs from the second cell while at the same time communication anything to first cell, which the reference does,  is  message that includes an indication of whether the UE supports the simultaneous communication with different cells.


There are other places in the reference that shows this, in paragraph 109, which states clearly, “The UE 1002 may be in communication with the source gNB 1012 through the multiple source TRP 1004 as well as directly, and after handover with the target gNB 1014 through the target TRP 1006 as well as directly. As above, the source gNB 1012 may add the target gNB 1014 as a SeNB, with the target gNB 1014 communicating the addition to the target TRP 1006. The UE 1002 may perform a random access procedure with the target TRP 1006 after the RRCConnectionReconfiguration message is received from the source gNB 1012 and the RRCConnectionReconfigurationComplete message is sent to the target gNB 1014. The target TRP 1006 may then communicate with the target gNB 1014 to indicate that the UE 1002 has successfully completed addition.”  Note #7 and 9 in figure 10.



The  RRCConnectionReconfigurationComplete message is a sign or piece of information that indicates something, in this case the UE supports the simultaneous communication with different cells.  Between operation 7 and 16, it is very clear that the UE is having the simultaneous communication with different cells.  
Another place in the reference is at paragraph 119,  “Once the random access procedure is completed, the UE 1102 may communicate with the source gNB 11 12. In particular, the UE 1102 may send a RRCConnectionReconfigurationComplete message to the target TRP 1106 to complete the handover. As shown, the UE 1102 may continue to communicate with the source TRP 1104.”
The  RRCConnectionReconfigurationComplete message is a sign or piece of information that indicates something, in this case the UE supports the simultaneous communication with different cells.  Between operations 8 and 13, it is very clear that the UE is having the simultaneous communication with different cells.  
The claim invention also reads on “soft handover” which has been commercially available since 2005.  Soft handover or soft handoff refers to a feature used by the CDMA and W-CDMA standards, where a cell phone is simultaneously connected to two or more cells (or cell sectors) during a call. If the sectors are from the same physical cell site (a sectorized site), it is referred to as softer handoff. This technique is a form of mobile-assisted handover, for IS-95/CDMA2000 CDMA cell phones continuously make power measurements of a list of neighboring cell sites, and determine whether or not to request or end soft handover with the cell sectors on the list. Due to the properties of the CDMA signaling scheme, it is possible for a CDMA phone to simultaneously receive signals from two or more radio base stations that are transmitting the same bit stream (using different transmission codes) on the different physical channels in the same frequency bandwidth. If the signal power from two or more radio base stations is nearly the same, the phone receiver can combine the received signals in such a way that the bit stream is decoded much more reliably than if only one base station were transmitting to the subscriber station. If any one of these signals fades significantly, there will be a relatively high probability of having adequate signal strength from one of the other radio base stations. On the uplink (phone-to-cell-site), all the cell site sectors that are actively supporting a call in soft handover send the bit stream that they receive back to the Radio Network Controller (RNC), along with information about the quality of the received bits. The RNC examines the quality of all these bit streams and dynamically chooses the bit stream with the highest quality. Again, if the signal degrades rapidly, the chance is still good that a strong signal will be available at one of the other cell sectors that is supporting the call in soft handover. IS-95/CDMA2000 CDMA cell phones do send a message that includes an indication of whether the UE supports the simultaneous communication with different cells.
The evidence is overwhelming this so called invention is shown by Intel Corporation and the so called inventive concept  a message that includes an indication,  a sign or piece of information that indicates something, of whether the UE supports the simultaneous communication with different cells is well known and commercially available since the 2000s. 
The specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).  "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Attempt to invoke limitations present in the preferred embodiment but absent from the claims themselves violates the established claim construction principles.
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.



If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645